Eggleston, J.,
dissenting.
I am of opinion that this court should adopt the rule that a single cause of action arises from a tort, and that injuries to person and property are merely items of damage proceeding from the same wrong. This is the view taken by a majority of the courts throughout the country, and so far *13as I am advised has heretofore been generally adopted and applied in the.trial courts of this State.
This rule, which requires a plaintiff to assert in a single action his claim for compensation for personal injuries and property damage, works no hardship on him and is in keeping with the modern trend to avoid a multiplicity of actions and the incident delay and expense. The contrary rule, now adopted by the majority of this court, is an invitation to a plaintiff to prolong the litigation and to harass a defendant with a number of suits by making each element of damage a separate cause of action. This, I think, is a step in the wrong direction.
Hudgins, C. J., concurs in this dissent.